DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/949,220 of CHADHA et al. for “WIRELESS EXPOSURE MONITOR” filed on October 20, 2020 has been examined.

Claims 1-37 are pending.

Drawings
Drawings Figures 1-20 submitted on October 20, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-37 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-76 of U.S. Patent No. 10/670,572 B2. The difference between patented narrow claims 1-76 and the pending claims 1-37 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claims 1-76 anticipate the claimed limitations of the instant application’s claims 1-37, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 10/670,572 B2:
Application No. 16/949,220:
Claim 1:  A system comprising: a monitoring unit positioned within an environment and that includes: an air quality sensor configured to generate particle data regarding particles in the environment, a temperature sensor configured to generate temperature data, a pressure sensor configured to generate pressure data, a relative humidity sensor configured to generate pressure data, a 
Claim 14: 14. A monitoring unit comprising: a case with an inlet and an 
Claim 29: A system comprising: a monitoring unit positioned within an environment and that includes: an air quality sensor configured to generate particle data regarding particles in the environment, a first communications unit with an antenna configured to transmit data between the monitoring unit and, directly or indirectly, a remote computing unit, and a controller comprising one or more first processors and one or more first non-transitory memory devices that store instructions for controlling the one 
Claim 41: A system comprising: a monitoring unit positioned within an environment and that includes: an air quality sensor configured to generate particle data regarding particles in the environment, a first communications unit with an antenna configured to transmit data between the monitoring unit and, directly or indirectly, a remote computing unit, and between the monitoring unit and the second monitoring unit, and a controller comprising one or more first processors and one or more first non-transitory memory devices that store instructions for controlling the one or more first processors to: cause the air quality sensor to generate particle data about particles in the environment, and 
Claim 52: A system comprising: a monitoring unit positioned within an environment and that includes: an air quality sensor configured to generate particle data regarding particles in the environment, an accelerometer, a 
Claim 62: A monitoring unit comprising: a case with an inlet and an outlet; an air quality sensor fluidically connected to the inlet and the outlet, and configured to generate particle data regarding particles in air drawn through the inlet; a second 
Claim 1: A system comprising: a monitoring unit positioned within an environment and including an acoustic sensor configured to generate detected acoustic data regarding acoustics in the environment; and a controller comprising one or more processors and one or more non-transitory memory devices that store instructions for controlling the one or more first processors to: receive and 





































Claim 11: A system comprising: a monitoring unit positioned within an 










Claim 16: A system comprising: a monitoring unit positioned within an environment and including a camera configured to generate image/ video data of the environment; and a controller comprising one or more first processors and one or more first non- transitory memory devices that store instructions for controlling the one or more first processors to: cause the camera to generate image/video data, receive and store the image/video data, and determine, in real-time and based on the 


























Claim 20: A system comprising: a monitoring unit positioned within an environment and including a gas sensor configured to generate concentration data of a gas in the environment; and a controller comprising one or more first processors and one or more non-transitory memory devices that store gas information and instructions for controlling the one or more first processors to: cause the gas sensor to generate concentration data of the gas in the environment, receive and store the concentration data, determine, based on the concentration data, a chemical composition of the gas in the environment, access gas information, wherein the gas information relates to an association between the gas 



































Claim 23: A system comprising: a monitoring unit positioned within an environment and including: a sensor configured to detect air particles, a gas, or acoustic signals in the environment and generate data regarding the detected 














Claim 30: A system comprising: a monitoring unit positioned proximate to a boundary of an environment and including: a sensor configured to detect air particles or a gas and generate data regarding the detected air particles or the 


In view of the above, since the subject matters recited in the 1-37 of the instant application is fully disclosed in and covered by narrow claims 1-76 of U.S. Patent No. 10/670,572 B2, allowing the 1-37 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims has in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
 U.S. Publication No. 2002/0144537 A1 of SHARP et al, discloses an a system (air monitoring system 100, shown in Figure 8 and described in Paragraphs 0023 and 0091) comprising: a monitoring unit (air monitoring unit 102, shown in Figure 8 and described in Paragraphs 0023 and 0091) positioned within an environment (described in Paragraphs 0091and 0096) and that includes: an air quality sensor (air parameter sensor 220, shown in Figure 8)  configured to generate particle data regarding particles in the environment (described in Paragraphs 0091and 0096), a first communications unit with an antenna configured to transmit data between the monitoring unit and, directly or indirectly (communication control and media interface 168, shown in Figure 8 and described Paragraphs 0060 and 0091), a remote computing unit (website 166, shown in Figure 8), and a controller (control unit 106, shown in Figure 8 and described in Paragraph 0049 and 0057) comprising one or more first processors (central computer and controller 162, shown in Figure 8 and described in Paragraph 0049) and one or more first non-transitory memory devices that store instructions for controlling the one or more first processors (storage of sensor data in some type of nonvolatile memory or storage media, described in Paragraph 0057) to: cause the air quality sensor to generate particle data about particles in the environment, and transmit, using the first communications unit, the particle data generated by the air quality sensor to the remote computing unit (via communication control and media interface 168, shown in Figure 8 and described Paragraphs 0057, 0060 and 0091); and the remote computing unit (166, shown in Figure 8), positioned outside the environment and containing one or more second processors (remote webservers 182, shown in Figure 8), one or more second communications unit (communication media 180, shown in Figure 8), and one or more second non-transitory memory devices (database 174, shown in Figure 8) that stores instructions for controlling the one or more second processors (described in Paragraph 0061) to: receive and store the particle data, and determine, based on the received particle data generated by the air quality sensor, whether a first exposure threshold has been exceeded for the monitoring unit (described in Paragraphs 0021, 0048, 0054 and claim 16).

U.S. Publication No. 2006/0173580 A1 of Desrochers et al, discloses an air monitoring system is disclosed having an air monitoring unit with at least one sensor for measuring data of an air quality parameter and a computer for storing the air quality parameter data received from the sensor. The air monitoring unit may use an installed or a portable system, or a combination of both, for measuring the air quality parameters of interest. A remote data center may be provided, and the data may be uploaded to the data center from the unit by a communications media such as the Internet. Information or instructions may also be downloaded from the data center to the unit via the communications media for controlling or modifying the function of the unit. An expert system may be provided with the air monitoring system for controlling the unit. The information or instructions downloaded to the unit may be generated by the expert system.

U.S. Publication No. 2009/0265037 A1 of Bassa, discloses means for monitoring the levels of air pollution in urban areas for the purpose of optimizing the conditions of airflow ventilation of buildings according to air pollution levels in their area. The invention supplies data in real time regarding local air pollution levels or relative levels, i.e. current air pollution levels in relation to previous ones. The disclosed system and 

U.S. Publication No. 2010/0274366 A1 of Fata et al, discloses a system and a method for controlling and monitoring a system within a facility are disclosed. The system includes a facility component configured to include at least one control point configured to be disposed within a facility and to monitor and control at least one element of the system within the facility; a network component configured to be communicatively coupled to the facility component and configured to process information received from the at least one control point; a remote client component configured to be communicatively coupled to the network component and configured to provide monitoring and control of the facility via the network component and the facility component. The remote client component is configured to receive processed data from the network component and generate instructions to the control point via the network component.

U.S. Publication No. 2016/0202224 A1 of Lloyd, discloses sensors that measure aspects of air, exposing the sensor to the air of interest is beneficial. Various aspects of this disclosure provide a variety of sensor system aspects, including passive and/or 

U.S. Patent No. 8,190,367 B2 to Bassa, discloses means for monitoring the levels of air pollution in urban areas for the purpose of optimizing the conditions of airflow ventilation of buildings according to air pollution levels in their area. The invention supplies data in real time regarding local air pollution levels or relative levels, i.e. current air pollution levels in relation to previous ones. The disclosed system and method makes use of the fluctuations in air pollution levels in order to achieve optimal reduction of air pollution levels inside buildings. The system defines optimal times for ventilation in order to achieve a significant and persisting improvement of indoor air quality, in a routine manner, by using measurements of nondeterministic, continuous and effective fluctuations in air pollution levels at the surroundings of each building, specifically in locations which don't include monitoring stations.

Fata et al, a system and a method for controlling and monitoring a system within a facility are disclosed. The system includes a facility component configured to include at least one control point configured to be disposed within a facility and to monitor and control at least one element of the system within the facility; a network component configured to be communicatively coupled to the facility component and configured to process information received from the at least one control point; a remote client component configured to be communicatively coupled to the network component and configured to provide monitoring and control of the facility via the network component and the facility component. The remote client component is configured to receive processed data from the network component and generate instructions to the control point via the network component.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/SISAY YACOB/						March 12, 2022           Primary Examiner, Art Unit 2685